

April 30, 2017
Peter S. Kraus




Cooperation in Transition of Duties
Dear Peter,
This letter confirms the termination of your employment, effective April 28,
2017, as President and Chief Executive Officer, and your removal from any and
all officer positions and directorships you may hold with us (AllianceBernstein
L.P., AllianceBernstein Holding L.P., and AllianceBernstein Corporation
(collectively, the “Company”)) and our affiliates.
In connection with your termination of employment on April 28, 2017, you are
entitled to receive the payments and other benefits that are described in
Section 7(c) of your Employment Agreement with the Company, dated June 21, 2012
(the “Employment Agreement”), provided you sign and do not revoke a release in
the form that is attached as Exhibit A thereto.
Subject to your agreement (which will be evidenced by your signature where
indicated below) to assist the Company in such manner as it shall reasonably
request, taking into consideration your other obligations and commitments, to
effect a smooth transition of your duties and responsibilities as President and
Chief Executive Officer, including, without limitation, being available to
consult with your successor on such matters as he shall reasonably request, then
in addition to the benefits that are referenced in the immediately preceding
paragraph, you will continue to be paid an amount equal to your Base Salary (as
in effect immediately prior to your date of termination), less applicable
withholdings, following your date of termination and through the remainder of
the stated term of that Employment Agreement, with such amount to be paid in
installments in accordance with the Company’s payroll practices as in effect
from time to time. Under Section 7(c) of the Employment Agreement, you will
receive monthly payments equal to the cost of COBRA benefits for so long as you
are eligible to participate in the Company’s medical benefit plans and the right
to continue such coverage at your own expense thereafter.
In order to assure, consistent with the Company’s intent, that your “separation
from service” from the Company, within the meaning of section 409A of the
Internal Revenue Code, occurred on April 28, 2017, in no event shall you be
required to devote on average more than the equivalent of one full working day
per week to providing such assistance.
AllianceBernstein L.P.
Date:     April 30, 2017    
By:    /s/ Laurence E. Cranch    
Name: Laurence E. Cranch
Title: General Counsel
AllianceBernstein Holding L.P.
Date:     April 30, 2017    
By:    /s/ Laurence E. Cranch    
Name: Laurence E. Cranch
Title: General Counsel
AllianceBernstein Corporation
Date:     April 30, 2017    
By:    /s/ Laurence E. Cranch    
Name: Laurence E. Cranch
Title: General Counsel


Agreed and Accepted:

Peter S. Kraus


/s/ Peter S. Kraus    
Dated: April 30, 2017    




EXHIBIT A


CONFIDENTIAL GENERAL RELEASE
This CONFIDENTIAL GENERAL RELEASE (the “Agreement”) is made and entered into
pursuant to section 7(c) of the Employment Agreement (“Employment Agreement”)
dated as of June 21, 2012 between Peter S. Kraus (“Employee”) and
AllianceBernstein L.P. (the “Private Partnership”), AllianceBernstein Holding
L.P. (“Holding,” and together with the Private Partnership, the “Partnership”)
and AllianceBernstein Corporation (the “Corporation”, and together with the
Partnership, the “Company”) and sets forth the agreement concerning the
termination of employment of Employee with the Company including its current and
former parents, subsidiaries and affiliates, and its and their respective
current and former successors or predecessors, assigns, representatives, agents,
attorneys, shareholders, officers, directors and employees, both individually
and in their official capacities (collectively “AllianceBernstein”).
Employee acknowledges and agrees that Employee’s employment with
AllianceBernstein terminated on April 28, 2017. Employee further acknowledges
and agrees that, as of Employee’s termination date, Employee resigns from any
and all officer positions and directorships Employee may hold with
AllianceBernstein, if any. In consideration for signing this Agreement and in
exchange for the promises, covenants and waivers set forth herein, and provided
Employee has not revoked this Agreement as set forth below, (i) the Company will
provide Employee the payments and other benefits set forth in section 7(c) of
the Employment Agreement, less applicable withholdings, payable or provided at
the times and in the manner set forth in section 7(c) of the Employment
Agreement, and (ii) pursuant to the letter agreement (the “Cooperation
Agreement”), dated April 30, 2017, between Employee and the Company, Employee
will continue to be paid his Base Salary (as in effect immediately prior to his
date of termination), less applicable withholdings, following the date of
termination and through the remainder of the stated term of the Employment
Agreement. No portion of these amounts or benefits shall be considered
compensation for any Company benefit plan or program.
In consideration of the payment and benefits described above, and for other good
and valuable consideration, Employee by this instrument releases and forever
discharges, AllianceBernstein from: all debts, obligations, promises, covenants,
agreements, contracts, endorsements, bonds, controversies, suits, actions,
causes of action, judgments, damages, expenses, claims or demands, in law or in
equity, which Employee ever had, now has, or which may arise in the future,
regarding any matter arising on or before the date of Employee’s execution of
this Agreement, including but not limited to all claims (whether known or
unknown) regarding Employee’s employment with or termination of employment from
AllianceBernstein, any contract (express or implied), any claim for equitable
relief or recovery of punitive, compensatory, or other damages or monies,
attorneys’ fees, any tort, and all claims for alleged discrimination based upon
age, race, color, sex, sexual orientation, marital status, religion, national
origin, handicap, genetic information, disability or retaliation, including any
claim, asserted or unasserted, which could arise under Title VII of the Civil
Rights Act of 1964; the Equal Pay Act of 1963; the Age Discrimination in
Employment Act of 1967 (“ADEA”); the Older Workers Benefit Protection Act of
1990; the Americans with Disabilities Act of 1990; the Civil Rights Act of 1866,
42 U.S.C. § 1981; the Employee Retirement Income Security Act of 1974; the
Family and Medical Leave Act of 1993; the Civil Rights Act of 1991; the Worker
Adjustment and Retraining Notification Act of 1988; the Sarbanes-Oxley Act; the
Genetic Information Nondiscrimination Act; the Pregnancy Discrimination Act; the
Uniformed Services Employment and Reemployment Rights Act; the New York State
Human Rights Law; the New York City Human Rights Law; and any other federal,
state or local laws, rules or regulations, whether equal employment opportunity
laws, rules or regulations or otherwise (hereinafter, collectively referred to
as the “Claims”). Claims shall not include any claim relating to: (i)
obligations under this Agreement; (ii) obligations under the Employment
Agreement, the Cooperation Agreement and the Unit Purchase Letter Agreement
among Employee and AXA America Holdings, Inc., dated as of April 30, 2017, in
each case, that survive in accordance with the terms thereof or this Agreement;
(iii) obligations that, in each case, by their terms are to be performed after
the date hereof (including, without limitation, obligations to the Employee
under any equity compensation awards or agreements or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); (iv) obligations to indemnify
the Employee respecting acts or omissions in connection with the Employee’s
service as a director, officer or employee of AllianceBernstein; (v) obligations
with respect to insurance coverage under any directors’ and officers’ liability
insurance policies; (vi) Employee’s rights to obtain contribution in the event
of the entry of judgment against Employee as a result of any act or failure to
act for which both the Employee, the Private Partnership, Holding, the
Corporation, or AllianceBernstein are jointly responsible; (vii) any rights that
the Employee may have as a unit holder of Holding; and (viii) facts or
circumstances arising after the date hereof. This Agreement may not be cited as,
and does not constitute an admission by AllianceBernstein of, any violation of
any such law or legal obligation with respect to any Claims.
Employee represents and agrees that Employee has not filed any lawsuits or
arbitrations against AllianceBernstein, or filed or caused to be filed any
charges or complaints against AllianceBernstein with any municipal, state or
federal agency charged with the enforcement of any law or any self-regulatory
organization. Pursuant to and as a part of Employee’s release and discharge of
AllianceBernstein in respect of Claims, as set forth herein, with the sole
exception of Employee’s right to bring a proceeding pursuant to the Older
Workers Benefit Protection Act of 1990 to challenge the validity of Employee’s
release of claims pursuant to the ADEA, Employee agrees, to the extent such
agreement is not inconsistent with EEOC Enforcement Guidance On Non-Waivable
Employee Rights Under EEOC-Enforced Statutes dated April 11, 1997, and to the
fullest extent permitted by law, not to sue or file a charge, complaint,
grievance or demand for arbitration against AllianceBernstein in any forum or
assist or otherwise participate willingly or voluntarily in any claim,
arbitration, suit, action, investigation or other proceeding of any kind which
relates to any matter that involves AllianceBernstein, and that occurred up to
and including the date of Employee’s execution of this Agreement, unless (a)
required to do so by court order, subpoena or other directive by a court,
administrative agency, arbitration panel or legislative body, or to enforce this
Agreement; or (b) requested to engage in conduct permissible under paragraph
7(d) of this Agreement. To the extent any such action may be brought by a third
party, Employee expressly waives any claim to any form of monetary or other
damages, or any other form of recovery or relief in connection with any such
action. Nothing in this Agreement shall prevent Employee (or Employee’s
attorneys) from (i) commencing an action or proceeding to enforce this
Agreement, or (ii) exercising Employee’s right under the Older Workers Benefit
Protection Act of 1990 to challenge the validity of Employee’s waiver of ADEA
claims set forth in paragraph 2 of this Agreement.
Employee represents, warrants and acknowledges that AllianceBernstein owes
Employee no wages, commissions, bonuses, sick pay, personal leave pay, severance
pay, notice pay, vacation pay, or other compensation or benefits or payments or
form of remuneration of any kind or nature, other than that specifically
provided for in this Agreement, the Employment Agreement, the Cooperation
Agreement and, if applicable, any AXA or AXA Financial equity plan.
Employee agrees not to make intentionally disparaging remarks about
AllianceBernstein, or issue any communication, written or otherwise, that
reflects adversely on or encourages any adverse action against
AllianceBernstein, except if testifying truthfully under oath pursuant to any
subpoena, order, directive, request, or other legal process or otherwise
required by law. AllianceBernstein agrees not to make or cause to be made or
authorize any public statements intentionally disparaging or defaming Employee,
or issue any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against Employee, except if testifying truthfully
under oath pursuant to any subpoena, order, directive, request, or other legal
process or otherwise required by law. AllianceBernstein will also specifically
instruct the members of the Board of Directors of the Corporation, the members
of the Management Executive Committee of the Partnership, the members of the AXA
Management Board and any other individuals to be mutually agreed not to make or
issue any communication, written or otherwise, that disparages or criticizes or
reflects adversely on or encourages any adverse action against Employee, except
if testifying truthfully under oath pursuant to any lawful court order or
subpoena or otherwise responding to or providing disclosures required by law.
Employee agrees to abide by the provisions of Section 8(c) and Section 9 of the
Employment Agreement during the periods set forth therein, respectively.
Employee further confirms that Employee has delivered to AllianceBernstein any
and all property and equipment of AllianceBernstein, including, without
limitation, laptop computers, any other AllianceBernstein equipment, hardware,
software and/or materials, Employee’s card key, identification card and
passwords which may have been in Employee’s possession.
Employee agrees not to disclose the terms, contents or execution of this
Agreement, any Claims that have been or could have been raised against
AllianceBernstein, or the facts and circumstances underlying this Agreement,
except in the following circumstances:
Employee may disclose the terms of this Agreement to Employee’s immediate
family, so long as such family member agrees to be bound by the confidential
nature of this Agreement;
Employee may disclose the terms of this Agreement to (i) Employee’s financial
and tax advisors so long as such financial and tax advisors agree to be bound by
the confidential nature of this Agreement, (ii) taxing authorities if requested
by such authorities and so long as they are advised of the confidential nature
of this Agreement or (iii) Employee’s legal counsel; and
Pursuant to the order of a court or governmental agency of competent
jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement.
Any non-disclosure provision in this Agreement, including without limitation
this section 7, does not prohibit or restrict Employee (or Employee’s attorneys)
from responding to any inquiry, or providing testimony, about this Agreement or
its underlying facts and circumstances by, or before, the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal or state regulatory authority.
Upon service on Employee of any subpoena, order, directive, request or other
legal process requiring Employee to engage in conduct encompassed within
paragraphs 5, 6, or 7 of this Agreement, Employee or Employee’s attorney shall
immediately notify AllianceBernstein of such service and of the content of any
testimony or information to be provided pursuant to such subpoena, order,
directive, request or other legal process and, to the extent permitted by such
subpoena, order, directive, request or other legal process and applicable law,
immediately send to the undersigned representative of AllianceBernstein via
overnight delivery (at AllianceBernstein’s expense) a copy of said documents
served upon Employee; provided, however, that if Employee is requested to engage
in conduct permitted under paragraph 7(d) of this Agreement, Employee may comply
with Employee’s obligations under this paragraph after Employee has responded to
the inquiry or provided the testimony sought.
Employee agrees that Employee will, to the extent permitted by applicable law,
reasonably assist and cooperate with AllianceBernstein in connection with the
defense or prosecution of any claim that may be made against or by
AllianceBernstein, or in connection with any ongoing or future investigation or
dispute or claim of any kind involving AllianceBernstein, including any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including preparing for and testifying in any proceeding to the
extent such claims, investigations or proceedings relate to services performed
by Employee or any act or omission by Employee, during the period that Employee
was employed by AllianceBernstein. AllianceBernstein shall reimburse Employee
for reasonable expenses incurred in carrying out the provisions of this
paragraph.
Employee agrees to abide by the terms of each of Sections 8(a) and 8(b) of the
Employment Agreement during the periods set forth therein, respectively.
Notwithstanding anything in this Agreement or the Employment Agreement to the
contrary, including but not limited to any confidentiality, non-disclosure,
non-disparagement, or cooperation provisions, nothing contained herein or
therein waives or limits Employee’s right to report possible violations of law
or regulation to any governmental agency or federal or state regulatory
authority or self-regulatory organization, to make other disclosures that are
protected under any law or regulation, to cooperate with any investigation or
proceeding by a governmental agency, federal or state regulatory authority, or
self-regulatory organization or to receive an award for information provided to
any securities regulatory agency or authority.
This Agreement, the Cooperation Agreement and the Employment Agreement together
constitute the entire agreement between AllianceBernstein and Employee with
respect to the subject matter herein. Employee affirms that, in entering into
this Agreement, Employee is not relying upon any oral or written promise or
statement (other than those in the Employment Agreement and this Agreement) made
by anyone at any time on behalf of AllianceBernstein.
This Agreement is binding upon Employee and Employee’s successors, assigns,
heirs, executors, administrators and legal representatives.
If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective, those provisions, terms and clauses shall
be deemed severable, such that all other provisions, terms and clauses of this
Agreement shall remain valid and binding upon all parties hereto.
Without detracting in any respect from any other provision of this Agreement:
Employee, in consideration of the payments and benefits provided to Employee as
described in paragraph 1 of this Agreement, agrees and acknowledges that this
Agreement constitutes a knowing and voluntary waiver of all Claims Employee has
or may have against AllianceBernstein as set forth herein, including, but not
limited to, all Claims arising under the ADEA, as amended, including, but not
limited to, all claims of age discrimination in employment and all Claims of
retaliation in violation of the ADEA; and Employee has no physical or mental
impairment of any kind that has interfered with Employee’s ability to read and
understand the meaning of this Agreement or its terms.
Employee understands that, by entering into this Agreement, Employee does not
waive rights or claims that may arise after the date of Employee’s execution of
this Agreement, including without limitation any rights or claims that Employee
may have to secure enforcement of the terms and conditions of this Agreement.
AllianceBernstein hereby advises Employee to consult with an attorney prior to
executing this Agreement.
Employee acknowledges that Employee was informed that Employee had at least
twenty-one (21) days in which to review and consider this Agreement, to review
the information as required by the ADEA if applicable (provided that a copy of
such information has been attached to and made part of this Agreement), and to
consult with an attorney regarding the terms and effect of this Agreement.
Employee may revoke this Agreement within seven (7) days from the date Employee
signs this Agreement, in which case this Agreement shall be null and void and of
no force or effect on either AllianceBernstein or Employee. Any revocation must
be in writing and received by AllianceBernstein by 5:00 p.m. on the seventh day
after this Agreement is executed and delivered by Employee. Such revocation must
be sent to Denis Duverne, c/o AllianceBernstein Corporation, 1345 Avenue of the
Americas, New York, NY 10105.
This Agreement may not be changed or altered, except by a writing signed by an
authorized executive officer of AllianceBernstein and Employee. The laws of the
State of New York will apply to any dispute concerning this Agreement.
Employee understands and agrees that the terms set out in this Agreement shall
survive the signing of this Agreement and receipt of benefits hereunder.
PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES. EMPLOYEE
EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EMPLOYEE HAS READ THIS
AGREEMENT CAREFULLY; THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS AGREEMENT; THAT ALLIANCEBERNSTEIN HAS ADVISED EMPLOYEE TO
CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EMPLOYEE HAS HAD A FULL
OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT EMPLOYEE UNDERSTANDS
THAT THIS AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EMPLOYEE HAS EXECUTED
THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.
[Signature Page Follows]



Date: April 30, 2017        /s/ Peter S. Kraus    
Peter S. Kraus
On this 30th day of April 2017, before me personally came Peter S. Kraus, to me
known to be the individual described in the foregoing instrument, who executed
the foregoing instrument in my presence, and who duly acknowledged to me that
she executed the same.
/s/ Eric Juergens    
Notary Public    






















Employee must sign and return this Agreement to Denis Duverne, c/o
AllianceBernstein Corporation, 1345 Avenue of the Americas, New York, New York
10105 no later than midnight on the 21st day following Employee’s receipt of
this Agreement or irrevocably lose the opportunity to receive the consideration
detailed herein. Employee received this Agreement on April 30, 2017.



AllianceBernstein L.P.
Date:     April 30, 2017    
By:    /s/ Laurence E. Cranch    
Name: Laurence E. Cranch
Title: General Counsel
AllianceBernstein Holding L.P.
Date:     April 30, 2017    
By:    /s/ Laurence E. Cranch    
Name: Laurence E. Cranch
Title: General Counsel
AllianceBernstein Corporation
Date:     April 30, 2017    
By:    /s/ Laurence E. Cranch    
Name: Laurence E. Cranch
Title: General Counsel






1





